940 F.2d 660
57 Fair Empl.Prac.Cas.  288
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Alfred HARRISON, Plaintiff-Appellant,v.V. CABLE, INC., d/b/a Cablevision, Defendant-Appellee.
No. 91-3308.
United States Court of Appeals, Sixth Circuit.
July 24, 1991.

1
Before BOGGS, Circuit Judge, LIVELY, Senior Circuit Judge, and CLELAND, District Judge.*

ORDER

2
Alfred Harrison, a pro se Ohio citizen, appeals the district court's order granting summary judgment for the defendant.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking monetary, declaratory and injunctive relief, Harrison sued his former employer, alleging that he was discharged on account of his African-American race in violation of Title VII.  The district court determined that Harrison's claims were without merit and granted summary judgment for the defendant.  Harrison has filed a timely appeal.  In his brief, he requests the appointment of counsel.


4
Upon review, we conclude that the district court properly granted summary judgment.  There is no genuine issue of material fact and the defendant is entitled to judgment as a matter of law.  Fed.R.Civ.P. 56(c);  Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).


5
Accordingly, we deny counsel and affirm the judgment for the reasons set forth in the district court's order filed on March 6, 1991.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Robert H. Cleland, U.S. District Judge for the Eastern District of Michigan, sitting by designation